Norval, J., dissenting.
I dissent from the judgment just rendered herein, although heartily agreeing with the majority that a member or officer of the police department of a city of the metropolitan class cannot-be discharged from the service upon political grounds; that removals-essential to the proper management, discipline, or the more effective service of said department must be made pursuant to such rules and regulations as may be adopted for that purpose by the board of fire and police commissioners; and that no member of the police force of said city can properly be discharged for alleged misconduct, unfitness, dereliction of duty, or other cause affecting his character or standing as a public servant, except upon charges preferred against him, and after a notice and hearing. Conceding the soundness of the proposition enunciated by my associates that the services of a member of a police force of the city of the class to which Omaha belongs may be dispensed with, without formal charges having been made or an opportunity to be heard, where the ground of discharge is that the revenues of the city available for the support of the department are inadequate for the payment of his salary, nevertheless the action of the respondents in attempting to remove the relators from their offices, in my judgment, was unauthorized and illegal. If the discharge of these members of the police force was on economic grounds, as assumed in the majority opinion, the permanent relieving them of their positions by the board of fire and police commissioners was wholly, unwarranted. Relators, at most, could have been suspended from their respective positions until such time as the funds at the disposal of the board were sufficient to meet the expenses of the department without a reduction of the force. (Lethbridge v. Mayor, 30 N. E. Rep. [N. Y.] 975.) The intention and purpose of the legislature were to place the police department of a city of the metropolitan class under civil service rules, This *492is obvious from the mere reading of the provisions of the charter governing such a city. Section 169, chapter 12a, Compiled Statutes, declares that “all powers and duties connected with and incident to the appointment, removal, government and discipline of the officers and members of the fire and police departments of the city, under such rules and regulations as may be adopted by the board of fire and police commissioners, shall be vested in and exercised by said board. * * * The chief of police and all other police officers, policemen and police matron, shall be subject to removal by the board of fire and police commissioners, under such rules and regulations as may be adopted by said board, whenever said board shall consider and declare such removal necessary for the proper management or discipline, or for the more effective working or service of the police department. * * * It shall be the duty of said board of fire and police commissioners to adopt such rules and regulations for the guidance of the officers and men of said department, for the appointment, promotion, removal, trial, or discipline of said officers, men and matron, as said board shall consider proper and necessary.” It is also enacted that appointments and removals shall not be made for political reasons. ' Section 187 provides for the creation of a police relief fund by assessing each member of the police force not exceeding a certain sum, to be deducted from the monthly pay of each member, to be paid into the city treasury and to be used exclusively to relieve members of the force when sick or permanently disabled, for funeral expenses, relief of their families in case of death, or for pensions for those honorably retired from the service. Other sections of the same act authorize the investment of the moneys thus raised, and section 191 provides for the pensioning of the officers and members of the police department who become bodily disabled while in the line of official duty, as well as those who have served faithfully for a specified number of years, and who have reached a certain age. *493These several provisions, which are substantially like those contained in the prior act governing cities of the metropolitan class, show' that merit and the effectiveness of the public service should alone control in the appointment of the officers and members of the police department, and that removal should not be effected except when essential to the proper management or discipline, or for the more effective workings or service of the department. If members or officer’s can be permanently discharged or removed from their positions without cause, then the provisions relating to pensions are a delusion and a snare. The court of appeals of New York, in discussing a.similar question, in People v. Hayden, 133 N. Y. 198, used this apposite language: “The learned counsel for the defendant seems to concede in his argument that the provisions of section 42, title 11, of the charter, providing for pensions to members of the x>olice force on account of injury, long service, or inability caused by long service or age, for the-benefit of themselves or their families, constitute a privilege which attaches to the office of boiler inspector also, under the terms of the statute. If this is so, it furnishes a very strong reason wdiy the relator should be exempt from an arbitrary dismissal without cause and at the mere will of the appointing power. The rights and privileges of receiving a pension from the government, based upon long service, carries wdth it the idea of permanency in the service for which the pension is ultimately granted. Such a right or privilege, whatever it may be called, cannot well exist wdth the power to defeat it at any time before the expiration of the necessary period of service by a discharge of the incumbent without cause and without notice or an opportunity to be heard.” It is very evident that employment of the members of the regular police force can be terminated on economic grounds only by suspension from duty and the dropping of the names from the payroll until such time as the revenues are sufficient to meet the expenses of the department. The order in this *494case discloses the absolute removal or discharge of relators and not merely their temporary suspension until their sendees should again be needed, which action was illegal and void. Doubtless, the board of fire and police commissioners may, by suitable rules and regulations, provide for the appointment of special policemen whenever an exigency therefor exists, and may also permanently dispense with their services when no longer required.
The statute, as will be observed, requires the board of fire and police commissioners to adopt suitable rules and regulations governing appointments and removals of members of the police department. All dismissals from the service, whether on the ground that the revenues at the disposal of the board with which to maintain the department are exhausted, or because of misconduct, unfitness, or dereliction of official duty, must be made in accordance with rules and regulations adopted by the board. There is no pretense in this case that any such rules or regulations have been promulgated by the board, or that the employment of relators was terminated in pursuance thereof. The board possesses limited powers, and it must affirmatively appear that it has acted within the scope of the authority conferred. Presumptions cannot be indulged in favor of the validity of its acts.
Again, it does not appear that relators were discharged from their positions on economic grounds. It is true the preamble to the order of dismissal recites that the funds at the command of the respondent were insufficient to maintain the police force then existing, but the finding upon which the order in question was based proceeds upon a different ground. It states “this board considers, finds and declares that the proper management of said police force requires that the following officers and patrolmen be removed from their several offices.” This is equivalent to a declaration that relators were discharged or removed for some alleged misconduct, unfitness, or dereliction of duty; yet no charges were preferred against *495them. Therefore they could not be lawfully dismissed without a notice and hearing.
It is said the relators were not discharged,-but that the places which they filled were abrogated and ceased to exist. This court ought not to so declare, since the answer or return of the respondents to the alternative writ admits the removal of relators from their several offices, and the order of dismissal states “that the foregoing officers and patrolmen be removed from their respective offices.” The word “removed,” in the sense employed in this order, is equivalent to “discharged.” There is no averment, nor evidence to establish, that the positions were abolished. For the.reasons stated the judgment of the district court should not be disturbed.